Citation Nr: 1234894	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as low back pain.

2.  Entitlement to service connection for a skin disability, claimed as eczema on the hands.

3.  Entitlement to an initial compensable rating for patellar tendonitis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from July 1996 to June 1997, and from June 2000 to September 2006. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) in St. Louis, Missouri, Regional Office (RO).  In this rating decision, the RO, in pertinent part, granted service connection for patellar tendonitis of the right knee, assigning a noncompensable rating, effective March 24, 2008; denied service connection for back pain; and denied service connection for eczema.   

The Veteran subsequently moved to Kansas and his claims file was transferred to the RO in Wichita.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran has recently testified that he works as an employment consultant.  See July 2010 VA examination report.  As such, the issue of unemployability has not been raised by the record and the issue of entitlement to a TDIU claim has not been added to the instant appeal.

The service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is primarily productive of patellar tendonitis and patellofemoral pain syndrome, but there is no x-ray evidence of degenerative arthritis.  

2.  The Veteran does not exhibit slight recurrent subluxation or lateral instability in his right knee, flexion limited to 45 degrees, or extension limited to 10 degrees. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for patellar tendonitis of the right knee have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's increased rating claim for his right knee disability arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's claims file contains his service treatment records, VA medical evidence, private medical evidence, and the Veteran's contentions.  Moreover the Board notes that the Veteran has undergone VA examinations in conjunction with his claim.  Significantly, neither the Veteran nor his representative, have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Claim for Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5003 provides that degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Disability ratings of the knee are assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5257, for "other impairment of the knee,"  assignment of a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe knee impairment with recurrent subluxation or lateral instability. 

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent evaluation is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent e rating, and a 50 percent rating contemplates extension limited to 45 degrees. 

VA's General Counsel has stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

With any form of arthritis, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2011).  The intent of the rating schedule is to recognize painful motion or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with range of the opposite of the opposite undamaged joint.  38 C.F.R. § 4.59. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. §  4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling. Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a. 

Evidence relevant to the severity of the Veteran's right knee disability includes a May 2008 VA examination report.  According to such report, the Veteran reported right knee problems due to the long runs performed during service.  On examination, flexion of the right knee was to 130 degrees.  There was no additional loss of motion with repetitive use.  There was no loss of a bone or part of a bone.  Inflammatory arthritis was not present.  There was no joint ankylosis.  The examiner indicated that crepitus and grinding in the right knee were present.  There was no mass behind the right knee; clicks or snaps; instability; patellar or meniscus abnormality.  X-rays of the right knee were unremarkable and the study was negative for any abnormality.  The final diagnosis on examination was patellar tendonitis in the right knee.  

The Veteran called to cancel a VA examination that was scheduled for February 2010.

Thereafter, in July 2010, the Veteran underwent an additional VA examination of the joints.  He complained of intermittent right knee pain, catching, cracking and swelling primarily precipitated by running and climbing steps, and alleviated by rest.  On examination, he walked with a normal gait.  He was able to walk on his tip toes and heels without difficulty.  He could also "duck walk" without apparent pain.  Examination of the right knee revealed no swelling or tenderness.  The Veteran's right knee repeatedly flexed to 140 degrees and extended to 0 degrees.  The ligaments were stable.  Patellofemoral palpation did not produce audible crepitus.  Impression was right patellofemoral pain syndrome.  

The RO assigned a noncompensable rating for the Veteran's right knee disability pursuant to Diagnostic Code 5257.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

The Veteran's right knee disability is primarily productive of patellar tendonitis, patellofemoral pain syndrome, and crepitus.  However, having reviewed the complete record, the Board finds that a higher (compensable) rating for the Veteran's service-connected right knee disability is not warranted.  In order to warrant a 10 percent rating under Diagnostic Code 5257, there must be evidence of slight recurrent subluxation or lateral instability and such has not been objectively demonstrated.  The May 2008 VA examiner specifically indicated that instability in the right knee was not present, and the 2010 VA examiner described the Veteran's right knee ligaments as stable.  In short, there is no medical evidence of any recurrent subluxation or lateral instability and certainly not to a slight degree to warrant a compensable rating under Diagnostic Code 5257.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, Diagnostic Code 5257 provides for evaluation of instability of the knee without reference to limitation of motion. Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to evaluations under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Limitation of motion is a consideration under Diagnostic Code 5259; however, such code is not applicable in the instant case because the evidence does not show that the Veteran has had asymptomatic removal of semilunar cartilage.  

A higher rating is also not warranted under Diagnostic Codes 5260 or 5261 as the evidence does not show right knee flexion limited to 45 degrees or extension limited to 10 degrees.  In fact, limitation of right knee motion has been no worse than 0 to 130 degrees and such finding does not warrant even a noncompensable rating under either Diagnostic Code 5260 or 5261.

The Board acknowledges that the Veteran's contention that he is entitled to a higher rating based on his complaints of right knee pain.  However, a higher rating is not warranted based on painful motion under Diagnostic Code 5003 because the record is entirely negative for any x-ray evidence of arthritis in the Veteran's right knee.  Similarly, a separate rating is not warranted because there is no x-ray evidence of arthritis in the right knee and the Veteran does not meet even the zero percent rating for limitation of right knee motion under either Diagnostic Code 5260 or 5261.  

In analyzing this claim, the Board has considered the Veteran's statements as to the severity of his right knee symptoms.  He, as a layperson, is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   The Board also points out that the July 2010 examiner noted that there was no evidence whatsoever that the Veteran's right knee condition had deteriorated at all in the past two years.  The examiner indicated further that there is little if anything on the Veteran's examination or diagnostic studies to support his complaints of pain and swelling in his right knee.  

In sum, the Board concludes that the noncompensable rating currently assigned adequately compensates the Veteran's right knee disability.  There is no basis to grant a higher rating under any diagnostic code.  Based upon the guidance of the Court in Hart, supra, the Board has considered whether a staged rating is appropriate, however, in the present case, no staged ratings are warranted. 

As the preponderance of the evidence is against the Veteran's claim for increased rating for right knee disability, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002). 

Finally, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's symptoms of right knee disability.  The rating criteria are therefore adequate to evaluate the Veteran's right knee disability and referral for consideration of extraschedular rating is not warranted. 

ORDER

Entitlement to an initial compensable rating for patellar tendonitis of the right knee is denied.

REMAND

The Veteran also seeks service connection for lumbar spine and skin disabilities.    A review of the record reflects that further development is necessary prior to analyzing these claims on the merits.  

As to the Veteran's lumbar spine claim, the Board finds that an addendum medical opinion is necessary.  By way of background, the Veteran was seen for complaints of low back pain during service in 1999.  He was seen again for low back pain in 2005 after falling.   On examination, there was tenderness to palpation of the low back and spasms.  X-rays showed an L4 avulsion fracture of the transverse process.  The separation examination report dated in 2006 showed complaints of back pain.  

Post-service, a May 2008 VA examiner indicated that degenerative changes of the lumbar spine were seen on x-rays and that the Veteran's low back pain was most likely muscular.  Thereafter, according to a November 2009 VA treatment note, a recent magnetic resonance imaging (MRI) scan showed evidence of degenerative disc disease of the lumbar spine.  

Thereafter, in July 2010, the Veteran underwent a VA examination of the spine to determine the current nature and etiology of lumbar spine disability.  The examiner noted that on examination, the Veteran moved about the examining room without demonstrable difficulty.  Impression was degenerative disc disease of the lumbar spine, as confirmed by MRI.  The examiner however was "very very" skeptical that the Veteran's disc disease is in any way is related to the avulsion fracture of the spine which the Veteran sustained during active duty.  The examiner acknowledged that the Veteran complaints of low back pain are probably true to an extent, but felt that perhaps the Veteran's multiple subjective complaints regarding his back are not substantiated by organic disease.  The July 2010 VA examiner ultimately had a very strong feeling that the Veteran has been left with "very, very minimal disability" in the lower back as a direct result of events which occurred while he was on active duty.  The examiner's description that the Veteran has minimal disability related to service is unclear.  Clarification is therefore needed as to what, if any, of the Veteran's lumbar spine disability is at least as likely as not related to, or had its onset, during service.  
  
As to the Veteran's skin claim, the Board notes that, during service, he was seen for itching around his eyes in April 1997 and was diagnosed with allergic dermatitis.  Separation examination report was negative for a skin disability.  Although a skin condition was not seen during his May 2008 VA examination, the Veteran was diagnosed in June 2009 with eczematous dermatitis on the left hand by a private physician.  On written argument presentation dated in August 2011, the Veteran, through his representative, argued that the evidence of record supports that the Veteran has a chronic skin disease that had its onset during active service.

Thus, in light of the Veteran's skin complaint and diagnosis during service, as well as the post-service skin condition diagnosed in June 2009, the Board finds that a VA examination is necessary.  A review of the record reflects that the Veteran has yet to undergo a VA skin examination in connection with this appeal.  


					
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, the Veteran's claims file should be transferred to the VA examiner that conducted the Veteran's July 2010 examination of the spine for an addendum medical opinion.   If that VA examiner is not available, or if the requested examiner determines that another examination is necessary, the Veteran should be scheduled for a new C&P examination. 

After a complete review of the claims file, the VA examiner should provide an addendum medical opinion clarifying:

a.  whether there is x-ray evidence of degenerative joint disease of the lumbar spine (in addition to disc disease) See May 2008 VA examination report noting degenerative changes seen on x-rays). 

b.  whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disability is related to, or had its onset during, his active military service.  In so doing, specifically clarify whether any currently diagnosed disability, no matter how minimal, in the lower back is related to the events during service.  

Reconcile any opinions with all evidence of record, to include the in-service complaints and treatment for low back pain in 1999 and 2005; the May 2008 and July 2010 VA examination reports; and the Veteran's report of having had continuing low back symptoms since service discharge. 
The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any currently diagnosed skin disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner. 

The examiner should diagnose all skin disabilities found to be present, and then opine as to whether it is at least as likely as not that any post-service skin disability (to include the 2009 diagnosis of eczematous dermatitis) is related to, or had its onset during service.  In doing so, the examiner must specifically acknowledge and discuss the competent lay evidence regarding the continuity of skin symptoms since service.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

3.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
	MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


